

EXHIBIT 10.4


ADOBE INC.
FISCAL YEAR 2019 EXECUTIVE ANNUAL INCENTIVE PLAN




PURPOSE AND ELIGIBILITY
Purpose
As part of its total compensation program, Adobe Inc. (“Adobe” or the “Company”)
has designed an annual cash-based incentive plan for its 2019 fiscal year (the
“Performance Period”) for certain executive officers. This Fiscal Year 2019
Executive Annual Incentive Plan (“AIP”) is designed to drive revenue growth,
encourage accountability, drive execution of short-term priorities tied to
long-term strategy and annual operating plan objectives, and recognize and
reward executives upon the achievement of our objectives. This AIP operates
under the Adobe Executive Cash Performance Bonus Plan.
Eligibility
Eligible participants in this AIP include executive officers of the Company who
(i) are specifically designated by the Committee, (ii) are employed (full time
or part time) during the Performance Period, (iii) are at least Senior Vice
President level and (iv) are regular employees of Adobe at the end of the
Performance Period (the “Participants”). Participation in the AIP is at the
discretion of the Committee, in consultation with Company management.
Employment Status
If an executive officer is hired after the beginning of the Performance Period
and the Committee determines that such executive officer should be eligible to
participate in the AIP, the Participant’s Target Award (as defined below) will
be calculated by reference to the annual base salary rate in effect at the end
of the Performance Period (“Base Salary”) and be prorated based on the number of
calendar days in the Performance Period during which the individual was employed
as an executive officer. Unless the Committee explicitly determines otherwise ,
if a Participant’s AIP annual bonus target percentage changes during the
Performance Period, the Participant’s Target Award will be prorated as follows:
the Target Award will be based on the number of calendar days in the Performance
Period with the former AIP annual bonus target percentage and the number of
calendar days in the Performance Period with the new AIP annual bonus target
percentage. If a Participant’s employment terminates before the date the Actual
Award (as defined below) is paid, the Participant will not be eligible for a
bonus payment, or any portion of a bonus payment, except as provided in an
applicable severance plan or in an individual retention agreement with the
Participant. If a Participant is on a leave of absence for the entire
Performance Period, the Participant is not eligible for an AIP bonus payment.
HOW THE AIP WORKS
Summary
Subject to the terms of this AIP, provided that the Company achieves a
revenue-based Threshold Goal for the Performance Period, each Participant will
be credited with (subject to the employment requirements set forth herein) a
cash bonus payment equal to 200% of his or her Target Award (as defined below)
and in no event greater than $5 million, subject to reduction pursuant to the
metrics set forth in this AIP. Such potentially reduced amount is the
Participant’s Actual Award and will be determined by multiplying the
Participant’s Target Award by a Corporate Performance Result (as set forth
below) multiplied by an Individual Performance





--------------------------------------------------------------------------------




Result (as set forth below) but in no event will the Participant’s Actual Award
be greater than the Maximum Amount (as set forth below).
The actual award earned and payable to the Participant (the “Actual Award”) is
comprised of:


Actual Award
($)*
=
Corporate Performance Result
*
Individual Performance Result
*
Target Award
($)



* Cannot exceed Target Award unless the Financial Performance Result (as set
forth below) is at least 90%.
Part 1: Determination of Target Award
The “Target Award” equals the product of the annual bonus target percentage (as
designated by the Committee) and the Participant’s Base Salary. For example, an
Executive Vice President whose annual bonus target percentage is 75% and whose
Base Salary is $500,000 has a Target Award of $375,000 ($500,000 x 75%). The
Target Award is the amount that would be earned and payable under the AIP upon
achievement at the 100% level of both the Corporate Performance Result and the
Individual Performance Result (provided the Threshold Goal is attained and
employment requirements are satisfied).
The maximum bonus a Participant may earn for the Performance Period is the
lesser of: (i) 200% of his or her Target Award (regardless of the level of
achievement of the Corporate Performance Result and the Individual Performance
Result) and (ii) $5 million (the “Maximum Award”).
Part 2: Achievement of Threshold Goal
In order for any Participant to earn any bonus under this AIP, Adobe must first
achieve a “Threshold Goal” of at least 90% of its annual revenue target for the
2019 fiscal year, determined in accordance with Generally Accepted Accounting
Principles, as set forth in the annual operating plan for the 2019 fiscal year
approved by Adobe’s Board of Directors at the beginning of the fiscal year (the
“Operating Plan”), disregarding the effects of any material acquisitions not
incorporated into the Operating Plan. For purposes of clarification, if a
material acquisition is incorporated into the Operating Plan, the Threshold Goal
will not be decreased.
If the Company achieves the Threshold Goal, the AIP will be funded at 200% of
the Target Award for all Participants, and each Participant will be credited
with his or her Maximum Award, and the Maximum Award will then be subject to the
metrics below to determine the Actual Award, which may result in a downward
adjustment of the Maximum Award. If the Company does not achieve the Threshold
Goal, the AIP will not be funded and Participants will earn no bonus under the
AIP. The Company is under no obligation to pay out the entire funded or credited
amount to Participants.
Part 3: Determination of Actual Award
The Committee will determine the Actual Award by reducing the Maximum Award
based on (i) achievement of certain Company objectives, as reflected by the
calculation of the Corporate Performance Result, and (ii) individual performance
including, without limitation, achievement of individual performance objectives
selected for each Participant, as described below.





--------------------------------------------------------------------------------




Step 1: Calculate Corporate Performance Result
The Corporate Performance Result is based on the company’s financial
performance, as adjusted based on a number of goals related to the Company’s
strategic corporate priorities, using the following formula:
Corporate Performance Result
(%)*
=
Financial Performance Result
(%)*
+/-
Strategic Performance Adjustment**

* May range from zero to 200 percent
** Up or down adjustment factor of up to 25 percentage points
Step 1A: Determine Financial Performance. The Company’s financial performance
for the Performance Period (“Financial Performance Result”) is determined as set
forth on the matrix attached as Exhibit A, based on a metric comprised of (1)
net new annualized recurring revenue in Digital Media and (2) net new
subscription bookings in Digital Experience, in both cases as set forth in the
Operating Plan. The Financial Performance Result percentage is subject to
potential adjustment as set forth in Step 1B below. In determining the
achievement of the Financial Performance metric, the Committee will disregard
the effects of any material acquisitions not incorporated into the Operating
Plan; however, the Committee may adjust the Financial Performance metric (either
upward or downward) to include the effects of a material acquisition if Adobe’s
Board of Directors determines that such corporate transaction is material to the
Company and results in a modification to the Operating Plan.
Step 1B: Strategic Performance Adjustment. The Committee, in its sole
discretion, may add to or subtract from the Financial Performance Result up to
25 percentage points based on the Committee’s assessment of the Company’s
corporate priorities and objectives for the Performance Period.
Step 1C: Determine Corporate Performance Result. The final Corporate Performance
Result will be determined by the formula shown above.
Step 2: Calculate Individual Performance Result
At the outset of the Performance Period, the Committee, in consultation with the
CEO (other than with respect to his own goals), sets individual performance
goals for each Participant. Following the Performance Period, the Committee, in
consultation with the CEO (other than with respect to his own performance)
assesses each Participant’s performance, including, without limitation,
achievement of these goals (expressed as a percentage) (the “Individual
Performance Result”). The Individual Performance Result is determined
independently for each Participant, although the Committee may take the
Company’s Financial or Corporate Performance into account in determining
payouts.
A Participant’s Individual Performance Result may range from 0% to 200%.
Step 3: Calculate Actual Award
Each Participant’s Actual Award is determined using the formula set forth in the
Summary above based on the achievement determinations described in the above
steps provided that in no event will





--------------------------------------------------------------------------------




a Participant’s Actual Award exceed the Participant’s Target Award if the
Financial Performance Result is not at least 90%.
GENERAL
Administration
Unless appropriately deferred pursuant to a deferral program, Actual Awards
earned are paid on an annual basis approximately 45-60 days after the end of the
Performance Period, but in no event after the later of (i) March 15th of the
year following the calendar year in which the Actual Award is earned, or (ii)
the 15th day of the third month following the fiscal year of the Company in
which the Actual Award is earned, and in all cases in compliance with the short
term deferral exception from Section 409A of the Internal Revenue Code of 1986,
as amended. The Company reserves the right to interpret and to make changes to
or withdraw the AIP at any time, subject to applicable legal requirements. All
terms and conditions of the AIP are subject to compliance with applicable law.
Notwithstanding any contrary provision of this AIP, the Committee, in its sole
discretion, may eliminate or reduce the Actual Award payable to any Participant
below that which otherwise would be payable in accordance with the provisions
set forth above.
Recoupment
Any amounts paid under the AIP will be subject to recoupment in accordance with
any clawback policy that Adobe adopts pursuant to the listing standards of any
national securities exchange or association on which Adobe’s securities are
listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law or otherwise is adopted by
Adobe’s Board of Directors. No recovery of compensation under such a clawback
policy will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with Adobe.







--------------------------------------------------------------------------------





EXHIBIT A


FY19 Annual Incentive Plan - Financial Performance Result & Payout Scale


Bookings Performance Result % + ARR Performance Result % ÷ 2 = Financial
Performance Result %
Financial Performance as % of Bookings Targets (rounded)
Bookings
Financial Performance Result (%)
 
Financial Performance as % of ARR Targets (rounded)
ARR
Financial Performance Result (%)
 
80% and below
0%
 
80% and below
75%
 
81%
18%
 
81%
77%
 
82%
36%
 
82%
79%
 
83%
54%
 
83%
81%
 
84%
72%
 
84%
82%
 
85%
90%
 
85%
84%
 
86%
91%
 
86%
86%
 
87%
93%
 
87%
88%
 
88%
94%
 
88%
89%
 
89%
95%
 
89%
91%
 
90%
97%
 
90%
93%
 
91%
98%
 
91%
94%
 
92%
99%
 
92%
96%
 
93%
101%
 
93%
98%
 
94%
102%
 
94%
100%
 
95%
103%
+
95%
101%
÷ 2 =
96%
105%
96%
103%
97%
106%
97%
105%
98%
107%
 
98%
107%
 
99%
109%
 
99%
108%
 
100%
110%
 
100%
110%
 
101%
111%
 
101%
112%
 
102%
113%
 
102%
113%
 
103%
114%
 
103%
115%
 
104%
115%
 
104%
117%
 
105%
117%
 
105%
119%
 
106%
118%
 
106%
120%
 
107%
119%
 
107%
122%
 
108%
121%
 
108%
124%
 
109%
122%
 
109%
126%
 
110%
123%
 
110%
127%
 
111%
125%
 
111%
129%
 
112%
126%
 
112%
131%
 
113%
127%
 
113%
132%
 
114%
129%
 
114%
134%
 






--------------------------------------------------------------------------------




115%
130%
 
115%
136%
 
116%
131%
 
116%
138%
 
117%
133%
 
117%
139%
 
118%
134%
 
118%
141%
 
119%
135%
 
119%
143%
 
120% and above
137%
 
120% and above
144%
 
 
 
 
 
 
 






